DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office action is based on the 15/389,191 application filed 12/22/2016.  Examiner acknowledges the reply filed 02/10/2021, in which no claims were amended, and claims 42 and 43 were newly added. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moehle (U.S. Pub. 2009/0118661 A1, hereinafter “Moehle") in view of McKinnon et al (U.S. Pub. 2010/0324503 A1, hereinafter “McKinnon”).
Regarding claims 16, 18-21, Moehle discloses a medical catheter 10 (Fig. 1) comprising:
an elongate catheter body 11 (Fig. 16c) defining a pair of lumens 12, 14 (Figs. 2, 2A, 2B), a longitudinal axis “K” (Fig. 4), and a pair of diametrically opposed side openings 660, 662 (Fig. 14A), 
each side opening in fluid communication with a respective lumen of the pair of lumens (see para [0074]), wherein each side opening has a proximal end (located away 
However, Moehle does not appear to disclose that the openings define a shape that tapers proximally over an entire length of the side opening between the distal end and the respective proximal end, wherein the first and second sides are nonparallel to the longitudinal axis.
McKinnon discloses a medical catheter having an elongate catheter body 502 (Fig. 8) with a lumen, and a side opening 508 (Fig. 8) in communication with the lumen, wherein the opening defines a “tear-drop” shape (as shown in Fig. 8) that tapers proximally over an entire length of the side opening between a distal end and a proximal end, having first and second sides that are nonparallel to the longitudinal axis. Further, as per claims 18-20, McKinnon shows (see Fig. 8) that both the proximal and distal ends of the tear-drop shape are rounded and that the proximal end of each side opening has a smaller radius of curvature than the distal end of the respective side opening (due to the proximal taper of the tear-drop shape).
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the side openings of Moehle to define the shape of the opening illustrated in McKinnon, as may be desired to achieve a desired flow rate, reduction in tip jet velocity, reduction in vascular damage, increased bolus density, etc. (see McKinnon at para [0066]). Thus it is well within the grasp of an ordinarily skilled artisan to modify the shape of the side openings to achieve a desired flow characteristic as a matter of 
Regarding claim 17, Moehle discloses that the elongate catheter body comprises a septum 890 (Fig. 16B) defining at least a portion of each of the pair of lumens, the septum extending parallel to the longitudinal axis (see Figs. 16B, 16C), wherein the elongate catheter body is symmetrical about a plane defined by the septum (see Fig. 16B).

Claims 16, 21, 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hicks (U.S. Pat. 5,830,196, hereinafter “Hicks”) in view of McKinnon et al (U.S. Pub. 2010/0324503 A1, hereinafter “McKinnon”).
Regarding claims 16 and 21, Hicks discloses a medical catheter 10 (Fig. 1) comprising:
an elongate catheter body defining a pair of lumens 22/24 or 16/18 (Figs. 1, 6), a longitudinal axis, and a pair of diametrically opposed side openings 36/34 (Fig. 6; the side openings are shown to be diametrically opposed on the circumference of the catheter), 
each side opening in fluid communication with a respective lumen of the pair of lumens (see Fig. 6), wherein each side opening has a proximal end (located away from distal tip) and a distal end (located proximate to distal tip), a first side, a second side, wherein the first and second sides extend from the respective proximal end to the respective distal end.
However, Hicks does not appear to disclose that the proximal and distal end of each side opening is rounded and define a shape that tapers proximally over an entire length of the side opening between the distal end and the respective proximal end, wherein the first and second sides are nonparallel to the longitudinal axis.
McKinnon discloses a medical catheter having an elongate catheter body 502 (Fig. 8) with a lumen, and a side opening 508 (Fig. 8) in communication with the lumen, wherein the opening defines a “tear-drop” shape (as shown in Fig. 8) that tapers proximally over an entire length of the side opening between a distal end and a proximal end, having first and second sides that are nonparallel to the longitudinal axis. Further, as per claims 18-20, McKinnon shows (see Fig. 8) that both the proximal and distal ends of the tear-drop shape are rounded and that the proximal end of each side opening has a smaller radius of curvature than the distal end of the respective side opening (due to the proximal taper of the tear-drop shape).
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the side openings of Hicks to define the shape of the opening illustrated in McKinnon, as may be desired to achieve a desired flow rate, reduction in tip jet velocity, reduction in vascular damage, increased bolus density, etc. (see McKinnon at para [0066]). Thus it is well within the grasp of an ordinarily skilled artisan to modify the shape of the side openings to achieve a desired flow characteristic as a matter of routine experimentation, especially in light of the teaching in McKinnon of the particularly claimed opening shape used in a medical catheter.
Regarding claims 42 and 43, Hicks shows that the catheter body has a distal portion which has a closed distal end (see element 26 in Fig. 2).

Claims 23-26 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Difiore (U.S. Pub. 2006/004316 A1, hereinafter “Difiore”) in view of Carter et al (U.S. Pub. 2006/0142703 A1, hereinafter “Carter”).
Regarding claims 23-26 and 29, Difiore discloses a medical catheter (Fig. 1A) comprising: 
an elongate catheter body 4 (Fig. 1A) defining a pair of lumens 28 (Fig. 1B), a longitudinal axis Z’ (Fig. 1B), a transverse axis orthogonal to the longitudinal axis, and a pair of diametrically opposed side openings 8 (Fig. 1B), each side opening in fluid communication with a respective lumen of the pair of lumens, and wherein each side opening is symmetric about the transverse axis of the elongate catheter body (as per claim 26; as shown in Fig. 1, the side openings are symmetrically oval), and each side opening is substantially symmetrical with respect to the longitudinal axis Z’ (as per claim 29; see Fig. 1A, 1B).
It is noted that Difiore does not appear to disclose that when the catheter body is straight, each side opening has a substantially figure-eight shape comprising an arcuate 
Carter discloses a method of making a side opening in a medical catheter, the side opening consisting of overlapping holes of similar diameters formed by a drill bit 806 (see Figs. 8A-8B). Although Carter does not explicitly disclose the formation of two holes resulting in a figure-eight shape, it is understood that drilling two holes in the same overlapping configuration would result in the claimed configuration of a side opening with a substantially figure-eight shape, an arcuate proximal and distal portions each having a diameter, and the arcuate portions intersecting along the transverse axis between the portions (it is noted that Carter does not place a minimum or maximum limit on the number of holes that can be drilled, contemplating that either one or several holes may be made; see para [0040]). 
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Difiore according to the teaching in Carter, so as to provide the side openings in a substantially figure-eight shape as claimed, since the side opening configuration in Carter was a known shape at the time of the invention for introducing material into or out of the lumens requiring a simple manufacturing technique involving a small number of holes drilled into the catheter. Further, Difiore teaches that the side openings could be formed in a variety of shapes or geometries (see Difiore at para [0032]), suggesting that choosing a side opening having the shape permitted in Carter, 

Claims 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Difiore (U.S. Pub. 2006/004316 A1) in view of Braga (U.S. Pub. 2008/0082080 A1, hereinafter “Braga”), further in view of Periakaruppan et al (U.S. Pub. 2004/0006318 A1, hereinafter Periakaruppan).
Regarding claim 27, Difiore discloses a medical catheter (Fig. 1A) comprising: 
an elongate catheter body 4 (Fig. 1A) defining a pair of lumens 28 (Fig. 1B), a longitudinal axis, a closed distal end, and a pair of diametrically opposed side openings 8 (Fig. 1B), each side opening in fluid communication with a respective lumen of the pair of lumens.
It is noted that Difiore does not appear to disclose that each side opening is L- shaped and comprises a distal portion extending in a transverse relation to the longitudinal axis and a proximal portion extending parallel to the longitudinal axis, the proximal portion intersecting the distal portion, wherein a proximal-most end of the proximal portion has a generally flat shape.
Braga discloses a medical catheter comprising an elongate catheter body defining a pair of lumens, a longitudinal axis, and a pair of diametrically opposed side openings 42, 44 (Figs. 3-6), each side opening in fluid communication with a respective lumen of the pair of lumens (Fig. 9), wherein each side opening is substantially L-shaped (see Figs. 5-6) and comprises a distal portion 42b (Fig. 6) extending in a 
Further, Periakaruppan discloses a medical catheter comprises a side opening that can be formed with a proximal portion and a distal portion that have a proximal-most and distal-most end, respectively, having a generally rounded shape (see Fig. 8) or a generally flat shape (Fig. 9). 
A skilled artisan would have found it obvious at the time of the invention to modify the shape of the side openings in Difiore according to the teaching in Braga, in order to provide a segment that accommodate greater fluid flow in the event a greater flow capacity is needed (see Braga at para [0035]). Further, to modify the shape to have a generally flat proximal-most end of the proximal portion, as taught in Periakaruppan, instead of a generally curved shape appears to be well within the level of ordinary skill in the art according to the teaching in Periakaruppan.
Further, Difiore teaches that the side openings could be formed in a variety of shapes or geometries (see Difiore at para [0032]), suggesting that choosing a side opening having the shape taught in Braga would be within the realm of routine experimentation.
Regarding claim 30, it is noted that the combination of Difiore and Braga disclose that a distal-most end of the distal portion has a generally flat shape (i.e., the flat shape 52 in Figs. 5-6 of Braga), and the combination of Difiore, Braga and Periakaruppan implies that the proximal-most end is substantially parallel to the distal end (i.e., .

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered.
Applicant specifically traversed the rejection of claims 16-21 under 35 U.S.C. 103 (Remarks, pgs. 5-9). 
Applicant argued that “McKinnon does not describe that the shape of the diffusion holes 508 shown in Fig. 8, much less the shape of any hole in a catheter, ‘achieve[s] a desired flow rate, reduction in tip jet velocity, reduction in vascular damage, [or] increased bolus density.’” Remarks, pg. 7, emphasis Applicant’s.
On the contrary, McKinnon discloses that the specific shape shown in Fig. 8 achieves a reduction in tip jet velocity, stating that tear-drop shape of the holes includes a pointed extension 509 and 511 that “increases the surface area of the issuing jet to improve flow break up”. A skilled artisan would have clearly appreciate that the tear-drop shape as a whole would be best suited to this desired functionality. Further, while not relied upon specifically in the rejection, McKinnon shows in Figs. 18 and 19 a tear-drop shape of the opening that conveys various advantages such as decreasing the overall length 644 and 646 of the hole 640 to increase the strength of the catheter body (see McKinnon at para [0075]). 
Further, in light of the disclosure in McKinnon that the dimensions of the holes may be varied or adjusted to achieve the desired intended use; thus a skilled artisan, in looking to experiment with particular shapes to achieve a desired functionality, would have looked to the shape of the holes in McKinnon with a reasonable expectation of success. What is more, Applicant has not persuasively argued that the tear-drop shape 
Further, Applicant argued that the Office has not shown that Moehle’s openings are unsuitable to achieve a desired flow rate, reduction in tip jet velocity, reduction in vascular damage, or increased bolus density, such that a person of ordinary skill in the art would have looked to McKinnon to address this issue. Remarks, pg. 8. Applicant further argued that the Office has not shown that such an issue with flow would be present in the device of Moehle. However, Moehle need not explicitly articulate a shortcoming in the invention in order for a person of ordinary skill in the art to appreciate an improvement in the invention. Even so, improving a desired flow characteristic or reducing in vascular damage provides sufficient motivation to modify the holes of Moehle according to the teaching in McKinnon. Further, it has been held that when a prima facie case of obviousness is established, the burden shifts to the Applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). 
Applicant argued that the Office asserted that the tear-drop shape of the holes 508 of McKinnon describe the openings recited in both 16 and 21, specifically, that the distal end of each side opening is rounded and has a generally flat shape, which Applicant argued is “inconsistent”. Remarks, pg. 9. However, since Applicant has not clearly stated what is meant by “generally flat”, it is understood that even a slightly rounded shape may be considered to be “generally flat”.
Regarding the rejection of claims 23-26 and 29, Applicant argued that Carter does not suggest forming two holes resulting in a figure-eight shape. Remarks, pg. 10. several holes may be made; see para [0040]). 
Further, even if Carter only disclosed three holes 808, 810, 812 to be drilled, this would still result in the claimed figure-eight shape, in which the two arcuate sections of holes 812, 808 intersect at hole 810 located between the two holes 812, 808.
Further, with respect to Carter, Applicant argued that the Office has not clearly articulated a reason why the claimed invention would have been obvious. Remarks, pg. 11. To support this argument, Applicant stated that the Office asserted that the modification would have been obvious “’since the side opening configuration in Carter was a known shape at the time of the invention.’”. This citation to the Office action omitted the remainder of the obvious rationale, namely, that the shape was known to use a simple manufacturing technique involving a small number of holes drilled into the catheter.

However, the L-shaped side opening 44 in Braga does define a portion which extends parallel to a longitudinal axis, as noted in the above rejection. Applicant appeared to argue that since the proximal portion has a second side surface with an arcuate surface (relative to the first surface 46), that this per se means that the proximal portion does not extend parallel to the longitudinal axis. However, Braga shows that the proximal portion extends both parallel to the longitudinal axis and extends in a manner that is arcuate relative to longitudinal axis (Examiner notes that Applicant has not claimed that the sides of the proximal portion need to be parallel to one another). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
04/14/2021